COURT OF APPEALS
                                   SECOND DISTRICT           OF      TEXAS
CHIEF JUSTICE                                                                   CLERK
 TERRIE LIVINGSTON                 TIM CURRY CRIMINAL JUSTICE CENTER              DEBRA SPISAK
                                        401 W. BELKNAP, SUITE 9000
JUSTICES                              FORT WORTH, TEXAS 76196-0211              CHIEF STAFF ATTORNEY
  LEE ANN DAUPHINOT                                                              LISA M. WEST
  ANNE GARDNER                               TEL: (817) 884-1900
  SUE WALKER                                                                    GENERAL COUNSEL
  BILL MEIER                                FAX: (817) 884-1932                  CLARISSA HODGES
  LEE GABRIEL
  BONNIE SUDDERTH                          www.txcourts.gov/2ndcoa



                                        April 10, 2015

    Debra A. Windsor                                   Courtney Adam Watts
    Assistant District Attorney                        #01733880
    401 W. Belknap St.                                 Boyd Unit
    Fort Worth, TX 76102-1913                          200 Spur 113
    * DELIVERED VIA E-MAIL *                           Teague, TX 75860

    RE:          Court of Appeals Number: 02-14-00203-CR, 02-14-00204-CR,
                                          02-14-00205-CR
                 Trial Court Case Number: 1236670D, 1236671D,
                                          1236802D

    Style:       Courtney Adam Watts
                 v.
                 The State of Texas

          A third supplemental clerk’s record containing an amended bill of cost has
    been filed under the date of Friday, April 10, 2015, in the above referenced
    cases.



                                                          Respectfully yours,

                                                          DEBRA SPISAK, CLERK


                                                          By: Karen Brown, Deputy Clerk

    cc:      Scott Brown
             One Museum Place
             3100 West 7th St., Ste. 420
             Fort Worth, TX 76107